Title: John R. Fenwick to Thomas Jefferson, 18 August 1810
From: Fenwick, John R.
To: Jefferson, Thomas


          
            Sir.
            Washington City 18th Aug. 1810
          
            I have forwarded by this day’s Mail two Packages Containing four volumes of a work given me in Charge by the Author with his Request to present it to You[...]. in hopes of finding a private Conveyance to insure the safe arrival of these Books has induced me to Keep them thus long in my possession. apprehensive such an Opportunity will not offer, I am Compell’d to trust them to the post. I hope You will receive them without Injury— I have also a Parcel Containing Garden, & other Seeds—have the Goodness to inform me whether You wish them sent by the same Mode of Conveyance, or whether You would prefer their being deliver’d to any person in this Place.—
          
            I have the honor to be with Respect, Your Obedt
            John R. Fenwick
          
        